Citation Nr: 0502333	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-01 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for myopia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
dental trauma.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1950 to April 1953.  
He also had additional active service from May 1954 to June 
1955, which has been determined to be not under conditions 
other than dishonorable, and a bar to VA benefits.  

By rating action in April 1987, the RO, in part, denied 
service connection for residuals of dental trauma and 
hypertension.  The veteran and his representative were 
notified of this decision and did not appeal.  

In December 1987, service connection for myopia was denied by 
the Board of Veterans Appeals (Board).  

By rating action in March 1988, the RO, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for hypertension.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter initially came before the Board on appeal from a 
July 2001 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for myopia, dental trauma, and 
hypertension.  The Board remanded the appeal to the RO for 
additional development in December 2003, and included the 
claim of service connection for an eye disorder other than 
myopia.  

By rating action in April 2004, the RO denied service 
connection for service connection for an eye disorder other 
than myopia.  The veteran and his representative were 
notified of this decision and did not appeal.  Accordingly, 
this issue is not in appellate status and will not be 
addressed in this decision.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for myopia was denied by the Board in 
December 1987.  

3.  The additional evidence received since the December 1987 
Board decision is not new and material and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  Service connection for dental trauma was finally denied 
by an unappealed rating decision by the RO in April 1987.  

5.  The additional evidence received since April 1987 is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  Service connection for hypertension was last finally 
denied by an unappealed rating decision by the RO in March 
1988.  

7.  The additional evidence received since March 1988 is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1987 Board decision which denied service 
connection for myopia is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for myopia.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  The April 1987 rating decision that denied service 
connection for dental trauma is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for dental trauma.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 
(2004).  

5.  The March 1988 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

6.  New and material evidence has not been submitted to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
VA's duty to assist includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice.  The Court also specifically 
recognized that where notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the July 2001 rating decision, the statement of 
the case issued in January 2002, the April 2004 supplemental 
statement of the case (SSOC), the December 2003 Board remand, 
and in letters sent to the veteran in May 2001 and February 
2004 have provided the veteran with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by him as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA, and what evidence he could secure, is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  


Finality

Service connection for myopia was denied by the Board in 
December 1987.  Similarly, service connection for dental 
trauma and hypertension were denied by the RO in April 1987 
and March 1988, respectively.  There was no appeal of the 
latter decisions, and they became final.  Therefore, the laws 
and regulations governing finality and reopening of 
previously disallowed claims is pertinent in the 
consideration of the current claims on appeal.  

Concerning myopia, unless the Chairman of the Board orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  In this case, the veteran did not request 
reconsideration of the Board's decision and no other 
exception to finality apply.  Hence, the December 1987 
decision is final as to the evidence then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

Myopia

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence of record at the time of the December 1987 Board 
decision included the veteran's service medical records, VA 
examination reports dated in April 1968 and September 1981, 
VA treatment records, private medical records showing 
treatment from 1979 to 1980, and a transcript of an April 
1987 RO hearing.  

The service medical records showed that the veteran had 
defective vision when he entered military service in April 
1950.  On entrance examination, distant vision was 20/200, 
bilaterally, corrected to 20/40 in the right eye and to 20/30 
in the left eye.  The diagnosis was myopic astigmatism, and 
glasses were prescribed.  The service medical records showed 
no complaints, injuries, abnormalities, or any significant 
change in his visual acuity.  His separation examination in 
April 1953 showed uncorrected visual acuity of 20/200, 
bilaterally, corrected to 20/20, bilaterally.  

The VA examinations and additional VA and private medical 
reports do not reflect any specific complaints or findings 
referable to any eye problems.  

At the personal hearing, the veteran testified that he 
believed that his visual acuity worsened during service as a 
result of a head injury.  

In December 1987, the Board found that the veteran's myopia 
was a developmental or congenital disorder that was noted at 
the time of entrance into service and did not increase in 
severity during service.  

The evidence added to the record since the December 1987 
Board decision includes numerous VA medical records showing 
treatment for various maladies, including possible glaucoma 
and cataracts, from 1987 to 2004.  An August 2003 outpatient 
report showed corrected visual acuity of 20/25, bilaterally, 
bilateral cataracts which were not visual significant, and 
possible glaucoma.  

The additional medical evidence is, in part, new, in that it 
was not previously considered.  However, overall, this 
evidence is essentially cumulative and redundant of 
information previously considered.  The evidence previously 
reviewed showed defective vision due to myopic astigmatism at 
the time of entrance into military service and no significant 
change in his visual acuity during service.  The new evidence 
showed treatment for possible glaucoma and cataracts but no 
significant change in myopic astigmatism.  At this point it 
should be emphasized that refractive error of the eye is a 
congenital or developmental defect and, as such, is not a 
disease or injury within the meaning of applicable 
legislation for an award of VA compensation benefits.  
§ 3.303(c) (2004).  The veteran has presented no competent 
evidence to support his assertions that his current defective 
vision is due to a disease or injury incurred in or 
aggravated during service.  As a whole, the additional 
medical evidence does not offer any new probative information 
and is merely cumulative of evidence already of record.  

Absent the receipt of new and material evidence, the claim 
cannot be reopened, and is denied.

Dental Trauma & Hypertension

The evidence of record at the time of the April 1987 rating 
decision that denied service connection for dental trauma and 
hypertension included the veteran's service medical records, 
VA examination reports dated in April 1968 and September 
1981, VA treatment records, private medical records showing 
treatment from 1979 to 1980, and a transcript of an April 
1987 RO hearing.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any dental trauma or 
cardiovascular problems, including hypertension during 
service.  His entrance examination in April 1950 showed no 
cardiovascular abnormalities, a blood pressure of 118/64, and 
a normal chest x-ray study.  A dental examination showed that 
the veteran had several carious teeth and ten teeth missing 
at the time of entrance into military service.  His dental 
classification was Class II.  He was seen at the dental 
clinic on several occasions in May 1950 for repair of several 
teeth, including extraction of a single nonrepairable carious 
tooth.  The records indicated that his teeth were in such 
disrepair that dental treatment could not be accomplished 
during training and that completion of treatment was delayed 
until he was assigned to a permanent duty station.  A report 
in January 1951 showed two additional nonrepairable carious 
teeth were extracted.  The service medical records showed no 
complaints or treatment for any dental trauma.  

The private and VA medical records, including the three VA 
examination reports showed no complaints or abnormalities 
referable to any dental trauma.  The veteran reported a 
history of multiple head injuries in childhood, service, and 
post-service, but made no mention of any dental problems from 
those incidents.  The first evidence of hypertension was 
noted on a private psychiatric hospitalization report dated 
in April 1980.  The report noted that a physical examination 
in February 1980 was within normal limits except for 
hypertension.  

At the personal hearing in April 1987, the veteran testified 
that he sustained a trauma to the left side of his head 
during service and that seven or eight teeth had to be 
extracted.  He also asserted that he was treated for high 
blood pressure with medication during service.  

Based on the evidence above, the RO denied service connection 
for dental trauma and hypertension in April 1987, on the 
basis that there was no evidence of dental trauma or 
hypertension during service, and no evidence of hypertension 
until many years after discharge from service.  The veteran 
was notified of this decision and did not appeal.  

The veteran sought to reopen the claim of service connection 
for hypertension in February 1988, but did not respond to the 
RO's request to submit additional evidence.  In March 1988, 
the RO denied the claim on the basis that new and material 
evidence had not been submitted.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The evidence added to the record since the April 1987 and 
March 1988 rating decisions includes numerous VA medical 
records showing treatment for various maladies, including 
cardiovascular problems from 1987 to 2004.  

The additional records, while "new" to the extent that they 
were not previously reviewed, are essentially cumulative and 
redundant of information previously considered.  Moreover, 
the additional evidence does not relate any current 
cardiovascular problems, including hypertension, or any 
dental disorder to military service.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's hypertension or any 
dental disorder to service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claims of service connection for hypertension and dental 
trauma have not been presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for myopia, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for dental trauma, the appeal 
is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, the appeal 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


